JOHNSON, Chief Justice,
dissents and assigns reasons.
hi respectfully dissent and would deny the writ. The purpose of the Worker’s Compensation Act is to provide an employee the quickest remedy for work-related injuries. In this case, Mr. Bourque sustained serious injuries to his cervical, thoracic and lumbar spine, and he has undergone multiple surgeries in an attempt to alleviate his pain. Unfortunately, the initial surgeries did not succeed. His treating doctor, Dr. Arnold Feldman, then recommended a radiofrequency ablation at LB-SI, which provided Mr. Bourque with significant pain relief. This procedure was performed on August 29, 2011.
Mr. Bourque personally paid $10,786.12 for this procedure but has been unable to obtain reimbursement from the worker’s compensation carrier. Mr. Bourque has been litigating this matter for several years. The system should not require workers to jump through hoops to receive speedy reimbursement for necessary medical expenses, resulting from work-related injuries. When a worker is in significant pain, waiting for a decision from the employer’s compensation adjuster prior to undergoing treatment, is not a reasonable option. In my opinion, reversing and remanding this matter will cause unnecessary delay and additional expenses for Mr. Bourque.